Exhibit 10.1

 

December 8, 2019

 

Monocle Acquisition Corporation

Monocle Holdings Inc.

750 Lexington Avenue, Suite 1501
New York, NY 10022
Attn: Eric Zahler

COMMITMENT LETTER
$150 MILLION SENIOR SECURED CREDIT FACILITY

 

Ladies and Gentlemen:

 

Wells Fargo Bank, N.A. (“Wells Fargo”) and PNC Bank, National Association (“PNC”
and together with Wells Fargo, the “Commitment Parties” or “we” or “us”)
understand that Monocle Acquisition Corporation, a Delaware corporation
(“Monocle”), has formed a wholly-owned subsidiary, Monocle Holdings Inc., a
Delaware corporation (“Newco” and together with Monocle, the “Recipients” or
“you”), to acquire (the “Acquisition”), directly or indirectly, 100% of the
equity interests of AerSale Corp., formerly known as AerSale Holdings, Inc.
(“AerSale Corp.”). The Acquisition is expected to be accomplished by means of an
Agreement and Plan of Merger whereby (i) Monocle will merge with and into a
wholly-owned subsidiary of Newco and (ii) AerSale Corp. will merge with and into
an indirect wholly-owned subsidiary of Newco. We understand that you would like
to obtain financing for Newco, and after consummation of the Acquisition,
AerSale, Inc. and certain other subsidiaries of AerSale Corp. (individually and
collectively, the “Company”) in order to (a) finance a portion of the
consideration payable in connection with the consummation of the Acquisition,
(b) refinance and/or rearrange certain of the Company’s existing indebtedness,
(c) finance general corporate purposes of the Company, and (d) pay fees and
expenses associated with the Acquisition and related transactions (the
“Transactions”). You have informed us that the projected sources and uses (the
“Sources and Uses”) for the debt and equity financing of the Transactions are as
set forth on Annex A hereto (which are subject to change in accordance with
clause (c) of the first paragraph of the “Conditions” section below).

 

We are pleased to provide you with this commitment letter and the annexes
attached hereto (the “Commitment Letter”) and the term sheet and the annexes
attached thereto (the “Term Sheet”) which establish the terms and conditions
under which (i) Wells Fargo commits to provide to the Company $75,000,000 of a
senior secured credit facility and (ii) PNC commits to provide to the Company
$75,000,000 of such senior secured credit facility. The commitments of the
Commitment Parties hereunder are several and not joint. We, individually and not
jointly, hereby commit to provide you with our respective committed portions of
the Facility, subject only to the satisfaction or waiver of the conditions set
forth in this Commitment Letter under the heading “Conditions” and those set
forth on Annex B-1 of the Term Sheet. The parties acknowledge that the Term
Sheet and this Commitment Letter, summarize all of the substantive covenants,
representations, and events of default (but do not purport to summarize all of
the other provisions) that will be contained in the definitive documentation for
the Facility. The parties agree that such covenants, representations, warranties
and other provisions (to the extent not already addressed in the Term Sheet or
this Commitment Letter) will be as set forth in that certain Amended and
Restated Credit Agreement, dated as of July 20, 2018, by and among Wells Fargo,
as Administrative Agent, Lead Arranger and Book Runner, the lenders that are
party thereto, AerSale Corp. and the Company (the “Existing Credit Agreement”)
and otherwise subject to the Documentation Considerations (as defined in the
Term Sheet) and that the Facility will be documented as a further amendment and
restatement of the Existing Credit Facility.

 



 

 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Confidentiality

 

(a)       You agree that this Commitment Letter (including the Term Sheet) is
for your confidential use only and that neither its existence, nor the terms
hereof or thereof, will be disclosed by you to any person other than your
officers, directors, employees, accountants, attorneys, and other advisors, and
then only on a “need-to-know” basis in connection with the Transactions
contemplated hereby and on a confidential basis. The foregoing notwithstanding,
following your acceptance of this Commitment Letter in accordance herewith, you
may (i) provide a copy hereof (including the Term Sheet and the fee letter dated
the date hereof (the “Fee Letter”) to the Company (so long as it agrees not to
disclose this Commitment Letter (including the Term Sheet) and the Fee Letter
other than to its affiliates, officers, directors, employees, accountants,
attorneys, and other advisors, and then only on a “need to know” basis in
connection with the Transactions contemplated hereby and on a confidential
basis), and (ii) file or make such other public disclosures of the terms and
conditions hereof (including the Term Sheet, but not including the Annex A-I or
the Fee Letter) as you are required by law, in the opinion of your counsel, to
make.

 

(b)       Each Commitment Party agrees that material, non-public information
regarding AerSale Corp., the Company and its subsidiaries, their operations,
assets, and existing and contemplated business plans shall be treated by such
Commitment Party in a confidential manner, and shall not be disclosed by such
Commitment Party to persons who are not parties to this Commitment Letter,
except: (i) to our respective officers, directors, employees, attorneys
advisors, accountants, auditors, and consultants to any Commitment Party on a
“need to know” basis in connection with Transactions contemplated hereby and on
a confidential basis, (ii) to subsidiaries and affiliates of any Commitment
Party, provided that any such subsidiary or affiliate shall have agreed to
receive such information hereunder subject to the terms of this clause (b),
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation, provided that prior to any disclosure under this clause (iv), the
disclosing party agrees to provide you with prior notice thereof, to the extent
that it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to you pursuant to the terms of the
applicable statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance by you, (vi) as requested or
required by any governmental authority pursuant to any subpoena or other legal
process, provided that prior to any disclosure under this clause (vi) the
disclosing party agrees to provide you with prior notice thereof, to the extent
that it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to you pursuant to the terms of the
subpoena or other legal process, (vii) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by a Commitment Party), (viii) in connection with any proposed
permitted assignment or participation of any Commitment Party’s interest in the
Facility, provided that any such proposed assignee or participant shall have
agreed to receive such information subject to the terms of this clause (b), and
(ix) in connection with any litigation or other adverse proceeding involving
parties to this Commitment Letter; provided that prior to any disclosure to a
party other than a party to this Commitment Letter, the Lenders (as defined in
the Term Sheet), their respective affiliates and their respective counsel under
this clause (ix) with respect to litigation involving a party other than the
parties to this Commitment Letter, the Lenders, and their respective affiliates,
the disclosing party agrees to provide you with prior notice thereof.

 

-2-

 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

(c)       Anything to the contrary in this Commitment Letter notwithstanding,
each Recipient agrees, on behalf of itself and the Company, that (i) Wells Fargo
shall have the right to provide information concerning the Facility to loan
syndication and reporting services, and (ii) that the Projections, the Marketing
Materials and all other information provided by or on behalf of you, the Company
and your and their affiliates to Wells Fargo regarding, Recipients, the Company
and their respective affiliates, the Transactions and the other transactions
contemplated hereby in connection with the Facility may be disseminated by or on
behalf of Wells Fargo to prospective lenders and other persons, who have agreed
to be bound by customary confidentiality undertakings (including,
“click-through” agreements), all in accordance with Wells Fargo’s standard loan
syndication practices (whether transmitted electronically by means of a website,
e-mail or otherwise, or made available orally or in writing, including at
potential lender or other meetings). You (and you will cause the Company to)
hereby further authorize Wells Fargo to download copies of each Recipient’s and
the Company’s logos from their respective websites and post copies thereof on
SyndTrak® or similar workspace and use the logos on any confidential information
memoranda, presentations and other Marketing Materials prepared in connection
with the syndication of the Facility.

 

Costs and Expenses

 

In consideration of the issuance of this letter by the Commitment Parties and
recognizing that in connection with the Transactions the Commitment Parties have
been and will be incurring costs and expenses (including, without limitation,
fees and disbursements of counsel, search and filing fees, costs and expenses of
due diligence, transportation, duplication, messenger, appraisal, audit,
syndication (including the costs and expenses related to Lender Meetings (as
hereinafter defined), if necessary), and consultant costs and expenses), you
hereby agree to pay or reimburse the Commitment Parties, on the earlier of the
Closing Date or the date of termination of this Commitment Letter, for all of
such reasonable and documented costs and expenses (including, for the avoidance
of doubt, costs and expenses associated with the accordion referenced in the
Term Sheet), regardless of whether the Transactions are consummated (other than
in connection with a termination of this Commitment Letter as a result of
Commitment Parties’ breach of their lending commitments hereunder); provided,
that the aggregate amount of fees, costs and expenses for which you shall be
liable hereunder shall not exceed (a) with respect to Wells Fargo, $400,000
through the closing of the Facility and (b) with respect to PNC, $15,000 through
the closing of the Facility (collectively, the “Expenses”). In order to enable
you to understand the extent of your obligations under this paragraph, Wells
Fargo agrees (a) to provide telephonic updates as to the estimated accrued
amount of costs and expenses payable by you to Wells Fargo pursuant to the
preceding paragraph from time to time at your request, and (b) to advise you if
Wells Fargo’s Expenses are at or about $150,000. You also agree to pay all costs
and expenses of the Commitment Parties (including, without limitation, fees and
disbursements of counsel) incurred in connection with the enforcement of any of
their rights and remedies hereunder.

 



-3-



 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Indemnification

 

Each Recipient agrees to indemnify, defend, and hold harmless each Commitment
Party, each of their respective affiliates, and each of their and their
affiliates’ respective officers, directors, employees, agents, advisors,
attorneys, and representatives (each, an “Indemnified Person”) as set forth on
Annex C hereto. The parties agree that the indemnification (and other)
provisions shall be as set forth on Annex C and those provisions are
incorporated herein by this reference.

 

Syndication

 

The parties agree that the syndication provisions shall be as set forth on Annex
B hereto and those provisions are incorporated herein by this reference.

 

Conditions

 

The commitments of the Commitment Parties to provide the Facility shall be
subject only to (a) the execution and delivery of definitive documentation for
the Facility containing terms that are materially consistent with the terms and
conditions set forth herein and in the Term Sheet (subject to the Documentation
Considerations) and Fee Letter, subject to the Certain Funds Provisions (the
“Loan Documents”), (b) since December 31, 2018, there has not occurred any
Material Adverse Effect (as that term is defined in the Agreement and Plan of
Merger relative to the Acquisition dated December 8, 2019 (as in effect on the
date hereof and with such changes thereto as are not materially adverse to the
interests of the Lenders or are otherwise consented to by the Commitment
Parties, the “Acquisition Agreement”)), (c) the absence of any change, in any
material respect, to the Sources and Uses, and (d) the satisfaction of the terms
and conditions set forth above in this paragraph and in Annex B-1 to the Term
Sheet.

 

Notwithstanding anything in this Commitment Letter, the Term Sheet or any other
letter agreement or other undertaking concerning the Facility to the contrary
the following provisions (the “Certain Funds Provisions”) shall apply, (i) the
only representations and warranties the accuracy of which shall be a condition
to the availability of the Facility on the Closing Date shall be (A) the
representations and warranties made by the AerSale Corp. in the Acquisition
Agreement (provided that the inaccuracy of any such representation or warranty
will not result in the failure of a condition unless Monocle and/or Newco has a
right not to consummate the transactions contemplated by the Acquisition
Agreement or to terminate their obligations under the Acquisition Agreement as a
result of a breach of such representations and warranties after giving effect to
any notice or cure periods) (such representations described in this subclause
(A), the “Acquisition Agreement Representations”), and (B) the Specified
Representations (as defined below), and (ii) the terms of the Loan Documents
shall be subject to the Documentation Considerations and in any event shall be
in a form that they do not impair the availability of the Facility on the
Closing Date if the conditions set forth in this section entitled “Conditions”
are met and contain no conditions precedent to the funding of the Facility on
the Closing Date other than those set forth in this section entitled
“Conditions”, the satisfaction of which shall obligate the Commitment Parties,
in accordance with their respective commitments, to provide the Facility on the
terms set forth in this Commitment Letter and the Term Sheet. For purposes
hereof, "Specified Representations" means the representations and warranties set
forth in the Loan Documents relating to organization, existence, power and
authority, due authorization, execution, delivery, enforceability and
non-contravention of the Loan Documents with the Loan Parties’ governing
documents, compliance with the Patriot Act, applicable sanctions and anti-money
laundering, anti-terrorism, anti-corruption, anti-bribery or similar laws, use
of proceeds not violating OFAC, FCPA, and applicable sanctions, and anti-money
laundering, anti-terrorism, anti-corruption and anti-bribery or similar laws,
solvency (consistent with the solvency certificate attached as Annex E hereto),
Federal Reserve Bank margin regulations, the Investment Company Act, and the
perfection of the security interests granted in the collateral as of the Closing
Date (subject to Permitted Liens (as defined in the Existing Credit Agreement)).

 



-4-



 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Exclusivity

 

Unless we have breached or repudiated our lending commitment obligations
hereunder, on or prior to May 31, 2020, you agree to work exclusively with us to
consummate the debt financing for the Transactions and agree that you will not
(a) engage in any discussions with any other lender or funding source regarding
a debt financing alternative to the Facility, (b) provide any deposit to any
other lender or funding source in connection with a debt financing alternative
to the Facility, (c) solicit or accept a proposal or commitment from another
lender or funding source in connection with a debt financing alternative to the
Facility, or (d) otherwise permit or encourage another person to solicit a debt
financing proposal or conduct due diligence in connection with a debt financing
alternative to the Facility; provided, that this provision shall not restrict
PJT Partners LP from working with you in connection with the FILO referenced in
the Term Sheet. In consideration of such exclusivity, Wells Fargo agrees that it
shall provide initial drafts of the loan agreement and guaranty and security
agreement to you no later than the date that is ten days after the date this
letter is counter-executed by the Recipients.

 

Information

 

In issuing this Commitment Letter, each Commitment Party is relying on the
accuracy of the information furnished to it by or on behalf of Recipients and/or
the Company and their affiliates, without independent verification thereof. You
hereby represent that (a) all written information (other than forward looking
information and projections of future financial performance and information of a
general economic or industry nature and third party consultant reports)
concerning the Company and its subsidiaries (the “Information”) that has been,
or is hereafter, made available by or on behalf of any Recipient or the Company
or their affiliates is, or when delivered shall be, when considered as a whole,
complete and correct in all material respects and does not, or shall not when
delivered, contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in any material respect in light of the circumstances under which
such statements have been made (after giving effect to all supplements and
updates thereto), and (b) all projections that have been or are hereafter made
available by or on behalf of any Recipient or the Company or their affiliates
are, or when delivered shall be, prepared in good faith on the basis of
information and assumptions that are believed by such Recipient to be reasonable
at the time such projections were prepared; it being recognized by the
Commitment Parties that projections of future events are not to be viewed as
facts and actual results may vary significantly from projected results. The
accuracy of the foregoing representation is not a condition to the availability
of the Facility.

 

You agree that, if at any time prior to the Closing Date, you become aware that
any of the representations and warranties in the preceding paragraph would be
incorrect in any material respect, when taken as a whole, if the Information and
the Projections were being furnished, and such representations were being made,
at such time, then you will promptly supplement, or cause to be supplemented,
the Information and the Projections so that such representations and warranties
will be correct in all material respects under those circumstances.

 



-5-



 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities

 

You acknowledge that a Commitment Party or one or more of its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein or otherwise.
You also acknowledge that neither Commitment Party has any obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, confidential information obtained by it from other companies.

 

Each Recipient further acknowledges and agrees that (a) no fiduciary, advisory
or agency relationship between it, on the one hand, and any Commitment Party, on
the other hand, is intended to be or has been created in respect of any of the
transactions contemplated by this Commitment Letter, irrespective of whether any
Commitment Party or one or more of its affiliates has advised or is advising you
on other matters, (b) each Commitment Party, on the one hand, and each
Recipient, on the other hand, have an arms-length business relationship that
does not directly or indirectly give rise to, nor does any Recipient rely on,
any fiduciary duty on the part of any Commitment Party, (c) each Recipient is
capable of evaluating and understanding, and each Recipient understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Commitment Letter, (d) Recipients have been advised that the Commitment
Parties and/or one or more of their respective affiliates is engaged in a broad
range of transactions that may involve interests that differ from your interests
and that no Commitment Party has any obligation to disclose such interests and
transactions to any Recipient by virtue of any fiduciary, advisory or agency
relationship, and (e) each Recipient waives, to the fullest extent permitted by
law, any claims it may have against any Commitment Party for breach of fiduciary
duty or alleged breach of fiduciary duty and agrees that no Commitment Party
shall have any liability (whether direct or indirect) to any Recipient in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of any Recipient, including your
stockholders, employees or creditors. For the avoidance of doubt, the provisions
of this paragraph apply only to the transactions contemplated by this Commitment
Letter and the relationships and duties created in connection with the
transactions contemplated by this Commitment Letter.

 

Each Recipient further acknowledges that the each Commitment Party or one or
more of its affiliates are full service securities firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, each Commitment
Party or one or more of its affiliates may provide investment banking and other
financial services to, and/or acquire, hold or sell, for their respective own
accounts and the accounts of customers, equity, debt and other securities and
financial instruments (including bank loans and other obligations) of, you, and
the Company and other companies with which you or the Company may have
commercial or other relationships.  With respect to any debt or other securities
and/or financial instruments so held by any Commitment Party or one or more of
its affiliates or any of their respective customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 



-6-



 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Trust Waiver

 

Each Commitment Party understands that Monocle is a blank check company formed
for the purpose of consummating a business combination as described in Monocle’s
final prospectus, dated February 6, 2019 (the “Prospectus”). Each Commitment
Party further understands that Monocle has established a trust account
maintained by Continental Stock Transfer & Trust Company acting as trustee in an
amount of approximately $174.2 million (collectively, with the interest accrued
from time to time thereon, the “Trust Account”) for the sole benefit of its
public stockholders, and that Monocle does not have access to the funds in such
Trust Account except under the circumstances set forth in the Prospectus. For
and in consideration of Monocle agreeing to the matters set forth in this
Commitment Letter, each Commitment Party agrees that if the Transactions are not
consummated, no Commitment Party will have any right, title, interest or claim
of any kind in or to (i) any monies in the Trust Account, (ii) assets of Monocle
to the extent such right, title, interest or claim would impair the amounts in
the Trust Account or (iii) assets distributed from the Trust Account to the
public stockholders (each such right, title, interest or claim, a “Claim”), now
or in the future, regardless of whether such claim arises as a result of, in
connection with or relating in any way to, this Commitment Letter or any other
matter, and regardless of whether such claim arises based on contract, tort,
equity or any other theory of legal liability.

 

Governing Law, Etc.

 

This Commitment Letter, the Term Sheet, and the Fee Letter, the rights of the
parties hereto or thereto with respect to all matters arising hereunder or
related hereto, and any and all claims, controversies or disputes arising
hereunder or related hereto shall be governed by, and construed in accordance
with, the law of the State of New York; provided, that notwithstanding the
preceding clause of this sentence and the governing law provisions of this
Commitment Letter, it is understood and agreed that (x) the interpretation of
the definition of “Material Adverse Effect” set forth in the Acquisition
Agreement (and whether or not a Material Adverse Effect has occurred), (y) the
determination of the accuracy of any Acquisition Agreement Representation and
whether as a result of any inaccuracy thereof you or your applicable affiliate
has the right to terminate your or their obligations under the Acquisition
Agreement or to decline to consummate the Acquisition and (z) the determination
of whether the Acquisition has been consummated in accordance with the terms of
the Acquisition Agreement and, in any case, claims or disputes arising out of
any such interpretation or determination or any aspect thereof, in each case,
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Delaware as applied to the Acquisition Agreement, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. Each of the parties hereto agrees that all claims, controversies,
or disputes arising hereunder or hereto shall be tried and litigated only in the
state courts, and to the extent permitted by applicable law, federal courts
located in New York, New York and each of the parties hereto submits to the
exclusive jurisdiction and venue of such courts relative to any such claim,
controversy or dispute.

 

Waiver of Jury Trial

 

To the maximum extent permitted by applicable law, each party hereto irrevocably
waives any and all rights to a trial by jury in respect of to any claim,
controversy, or dispute (whether based in contract, tort, or otherwise) arising
out of or relating to this letter or the Transactions contemplated hereby or the
actions of any Commitment Party or any of its affiliates in the negotiation,
performance, or enforcement of this Commitment Letter or the Transactions
contemplated hereby or the actions of any Commitment Party or any of its
affiliates in the negotiation, performance, or enforcement of this Commitment
Letter. The parties also agree to the judicial reference provisions set forth on
Annex D and agree that such provisions are incorporated herein by this
reference.

 



-7-



 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Patriot Act

 

Each Commitment Party hereby notifies you and the Company that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), each Commitment Party may be required
to obtain, verify and record information that identifies the Loan Parties (as
defined in the Term Sheet), which information includes the name, address, tax
identification number and other information regarding the Loan Parties that will
allow such Commitment Party to identify the Loan Parties in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act. You agree to cause the Company to provide each Commitment Party,
prior to the Closing Date, with all documentation and other information required
by bank regulatory authorities under “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act.

 

Counterparts; Electronic Execution

 

This Commitment Letter (together with the Term Sheet and the Fee Letter) sets
forth the entire agreement between the parties with respect to the matters
addressed herein, supersedes all prior communications, written or oral, with
respect to the subject matter hereof, and may not be amended or modified except
in writing signed by the parties hereto. This Commitment Letter may be executed
in any number of counterparts, each of which, when so executed, shall be deemed
to be an original and all of which, taken together, shall constitute one and the
same letter. Delivery of an executed counterpart of a signature page to this
letter by telefacsimile or other electronic transmission shall be as effective
as delivery of a manually executed counterpart of this letter. Except with
respect to the assignment of commitments in connection with the syndication of
the Facility contemplated by this Commitment Letter, this Commitment Letter
shall not be assignable by any party hereto without the prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed) of
each other party hereto (any purported assignment without such consent shall be
null and void), is intended to be solely for the benefit of the parties hereto,
and is not intended to confer any benefits upon, or create any rights in favor
of, any person other than the parties hereto and the Indemnified Persons. In the
event that this Commitment Letter is terminated or expires, the Costs and
Expenses, Indemnification, Confidentiality, Exclusivity, Sharing Information;
Absence of Fiduciary Relationship; Affiliate Transactions, Governing Law, Etc.,
Waiver of Jury Trial provisions hereof and the Judicial Reference provisions set
forth on Annex D shall survive such termination or expiration. Anything
contained herein to the contrary notwithstanding, the obligations of the
Recipients under this Commitment Letter, other than their obligations under the
paragraph captioned “Syndication”, shall terminate at the time of the initial
funding of the Facility.

 

Nothing contained herein shall limit or preclude any Commitment Party or any of
its affiliates from carrying on any business with, providing banking or other
financial services to, or from participating in any capacity, including as an
equity investor, in any entity or person whatsoever, including, without
limitation, any competitor, supplier or customer of any Recipient or the
Company, or any of its or their respective affiliates, or any other entity or
person that may have interests different than or adverse to such entities or
persons. Neither any Commitment Party nor any of their respective affiliates has
assumed or will assume an advisory, agency, or fiduciary responsibility in any
Recipient’s or the Company’s or their respective affiliates’ favor with respect
to any of the Transactions or the process leading thereto (irrespective of
whether any Commitment Party or any of their respective affiliates has advised
or is currently advising any such person on other matters).

 



-8-



 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

This Commitment Letter shall expire at 5:00 p.m. (California time) on December
10, 2020, unless prior thereto Wells Fargo has received a copy of this
Commitment Letter and the Fee Letter signed by each Recipient. In the event the
conditions to the initial funding of the Facility are not satisfied on or prior
to May 31, 2020 (the “Closing Date”) then the Commitment Parties respective
commitments to provide the Facility shall automatically expire on such date.

 

[remainder of page intentionally left blank]

 



-9-



 

 

If you elect to deliver your signed counterpart of this Commitment Letter by
telecopier or other electronic transmission, please arrange for the executed
original to follow by next-day courier.

 

  Very truly yours,       WELLS FARGO BANK, NATIONAL ASSOCIATION           By:
/s/ Stacy Gottlieb     Name: Stacy Gottlieb     Title: Senior Vice President

 

Signature Page to Commitment Letter

 



1

 

 

  PNC BANK, NATIONAL ASSOCIATION           By: /s/ Michele Scafani     Name: 
Michele Scafani     Title: Senior Vice President

 

Signature Page to Commitment Letter

 

2

 

 

ACCEPTED AND AGREED TO this 8th day of December, 2019   MONOCLE ACQUISITION
CORPORATION     By: /s/ Eric Zahler     Name:   Eric Zahler     Title: President
and Chief Executive Officer     MONOCLE HOLDINGS INC.     By: /s/ Eric Zahler  
  Name:   Eric Zahler     Title: President  

 

Signature Page to Commitment Letter

 



3

 



 

ANNEX A

 

Sources and Uses

 



Sources      Uses     Monocle Cash in Trust(1)  $175   Cash Consideration to
Existing AerSale Stockholders  $250  ABL Facility (New)   72   New Equity to
Existing AerSale Stockholders   150  FILO / Junior Debt Facility (New)   -  
Convertible Preferred Equity Issued to LGP(2)   -  Equity Issued to Existing
AerSale Stockholders   150   Estimated Transaction Fees & Expenses   25 
Convertible Preferred Equity Issued to LGP(2)   -   Cash to AerSale Balance
Sheet at Closing   5  Cash on Balance Sheet   33   Total Uses  $430  Total
Sources  $430         



 



 



(1)Assuming zero redemptions of Monocle Common Stock

(2)Convertible Preferred Stock with conversion price of $12.50. Does not assume
conversion of Convertible Preferred Stock Issued to AerSale Stockholders.

 



 

 

 

ANNEX B

 

Syndication Provisions

 

The Commitment Parties may syndicate the Facility to other lenders identified by
Wells Fargo in consultation with you (which may not include any disqualified
institutions to be mutually agreed between you and Wells Fargo). Any assignment
by any Commitment Party prior to the closing of the Facility will be made in
consultation with you. It is understood and agreed that notwithstanding any
other provision hereof, the commencement, completion or success of any
syndication is not a condition to the commitments hereunder.

 

It is agreed that Wells Fargo and PNC, acting alone or through or with an
affiliate selected by it, will act as joint lead arrangers and bookrunners for
any syndication of the Facility and that PNC shall be the syndication agent for
the Facility. Wells Fargo will have “left” and “highest” placement in any and
all marketing materials and documentation used in connection with the Facility
and will be entitled to undertake the responsibilities typically associated with
“left” and “highest” placement, including maintaining sole physical books in
respect of the Facility. Wells Fargo will be entitled to act as sole agent for
the Facility and will be entitled to perform the duties and exercise the
authority customarily associated with such roles. Wells Fargo will be entitled
to manage all aspects of any syndication of the Facility, including decisions as
to the selection of prospective lenders to be approached and included, the
timing of all offers to prospective lenders, the amount offered, the allocation
and acceptance of prospective commitments, the amount of compensation payable to
prospective lenders. You agree that no other agents, co-agents, arrangers or
bookrunners will be appointed and no other titles will be awarded in connection
with the Facility unless agreed to by Wells Fargo. You also agree that no lender
will receive any compensation for its participation in the Facility except as
expressly agreed to and offered by Wells Fargo. In addition, you agree that
Wells Fargo shall have the right to provide customary information concerning the
terms and conditions of the Facility to loan syndication and pricing reporting
services, and to use the name, logos, and other insignia of the Company in any
“tombstone” or comparable advertising, on its website or in other marketing
materials of Wells Fargo.

 



 

  

You agree to cooperate, and cause the Company to cooperate, in such syndication
process and use commercially reasonable efforts to assist Wells Fargo in forming
a syndicate acceptable to Wells Fargo. Such assistance shall include but will
not be limited to:

 

(a)making senior management and representatives of the Company available to
participate in meetings and to provide information to prospective lenders at
such times and places as Wells Fargo may reasonably request,

 

(b)ensuring that Wells Fargo’s syndication efforts benefit from the existing
lending relationships of Recipients and the Company,

 

(c)arranging for direct contact between senior management and other
representatives and advisors of Recipients and the Company and the prospective
lenders,

 

(d)assisting, and causing the Company to assist, in the preparation of the
Marketing Materials (as defined below); and

 

(e)at your expense, if necessary, hosting, with Wells Fargo, one or more
meetings of prospective lenders, and, in connection with any such lender meeting
(a “Lender Meeting”), consulting with Wells Fargo with respect to the
presentations to be made at any such Lender Meeting, making available
appropriate officers and other representatives of the Company at such Lender
Meetings, and rehearsing such presentations prior to such Lender Meetings, as
reasonably requested by Wells Fargo.

 

To assist Wells Fargo in its syndication efforts, you agree to promptly prepare
and provide to Wells Fargo such information with respect to Recipients, the
Company, and the Transactions as Wells Fargo may reasonably request, including,
without limitation, (a) financial information and projections as Wells Fargo may
reasonably request, including a business plan for fiscal 2020 through fiscal
2023 on a monthly basis and a written analysis of the business and prospects of
the Company and its subsidiaries for such period, all in form and substance
reasonably satisfactory to Wells Fargo (the “Projections”), (b) a confidential
information memorandum that includes information with respect to Recipients, the
Company, and the Transactions as Wells Fargo may reasonably request, including
the Projections, all in form and substance reasonably satisfactory to Wells
Fargo (the “Marketing Materials”), and (c) a version of the Marketing Materials
(the “Public Information Materials”) that does not contain Projections or other
material non-public information concerning the Company, its respective
affiliates or its securities for purposes of the United States federal and state
securities laws (“Material Non-Public Information”). You hereby represent and
warrant that, (i) all information included in the Marketing Materials (other
than the Projections) that has been or is hereafter made available to Wells
Fargo by any Recipient, the Company, or any of their respective representatives
is or will be, when furnished, complete and correct in all material respects and
does not or will not, when furnished, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not misleading in the light of the circumstances under which
such statements are made, and (ii) the Projections that have been or will be
made available to Wells Fargo by any Recipient, the Company or any of their
respective representatives have been or will be prepared in good faith based
upon reasonable assumptions at the time made. You understand that in arranging
and syndicating the Facility, Wells Fargo may use and rely on the Marketing
Materials without independent verification thereof and that you will promptly
notify us of any changes in circumstances that could be expected to call into
question the continued reasonableness of any assumption underlying the
Projections. You further agree to update the Marketing Materials as necessary
during the syndication process so as to cause the foregoing representations and
warranties to continue to be true and correct until the earlier of (a) the date
that is 90 days after the Closing Date and (b) a Successful Syndication (as
defined in the Fee Letter).

 



-2-

 

 

Before distribution of any Marketing Materials (a) to prospective lenders that
do not wish to receive Material Non-Public Information concerning the Company,
its respective affiliates or its securities (such lenders, “Public Lenders;” all
other lenders, “Private Lenders”), you agree (and you agree to cause the
Company) to provide Wells Fargo with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
Material Non-Public Information therein and (b) to prospective Private Lenders,
you agree (and you agree to cause the Company) to provide Wells Fargo with a
customary letter authorizing the dissemination of those materials. In addition,
at our request, you and the Company will identify Public Information Materials
by clearly and conspicuously marking the same as “PUBLIC.” You agree (and you
agree to cause the Company to agree) that Wells Fargo may distribute the
following documents to all prospective lenders, unless you advise Wells Fargo in
writing (including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders: (i) administrative materials for prospective lenders such as
lender meeting invitations and funding and closing memoranda, and (ii) other
materials intended for prospective lenders after the initial distribution of the
Marketing Materials, including drafts and final versions of the definitive
documentation for the Facility. If you advise Wells Fargo that any of the
foregoing items should be distributed only to Private Lenders, then Wells Fargo
agrees not to distribute such materials to Public Lenders without your prior
written consent (including by email).

 

To ensure an orderly and effective syndication of the Facility you agree that
(a) from the date hereof until the earlier of the completion of a Successful
Syndication (as defined in the Fee Letter) and 90 days following the Closing
Date, you will not, and will not permit any of your affiliates to, and will
cause the Company not to, syndicate or issue, attempt to syndicate or issue,
announce or authorize the announcement of the syndication or issuance of, or
engage in discussions concerning the syndication or issuance of, any debt
facility, or debt or preferred equity security of the Company, or any of its
respective subsidiaries (other than the syndication of the Facility as
contemplated hereby), including any renewals or refinancings of any existing
debt facility, without the prior written consent of Wells Fargo and PNC, and (b)
it is a condition to Wells Fargo’s commitments hereunder that Wells Fargo shall
have a period (commencing on the date after delivery of the final Marketing
Materials and the hosting of the Lender Meeting) of not less than 30 consecutive
days prior to the Closing Date to seek to syndicate the Facility.

 



-3-

 

 

ANNEX C

 

Indemnification Provisions

 

Capitalized terms used herein shall have the meanings ascribed to them in the
commitment letter, dated December 8, 2019 (the “Commitment Letter”) addressed to
Monocle Acquisition Corporation and Monocle Holdings Inc. (each an “Indemnifying
Party” and collectively, the “Indemnifying Parties”) from Wells Fargo Bank, N.A.
and PNC Bank, National Association.

 

To the fullest extent permitted by applicable law, each Indemnifying Party,
jointly and severally, agrees that it will indemnify, defend, and hold harmless
each of the Indemnified Persons from and against (i) any and all losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements, (ii) any and all actions, suits, proceedings and
investigations in respect thereof, and (iii) any and all reasonable and
documented legal or other costs, expenses or disbursements in giving testimony
or furnishing documents in response to a subpoena or otherwise (including,
without limitation, the reasonable and documented costs, expenses and
disbursements, as and when incurred, of investigating, preparing or defending
any such action, proceeding or investigation (whether or not in connection with
litigation in which any of the Indemnified Persons is a party) and including,
without limitation, any and all losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements, resulting
from any act or omission of any of the Indemnified Persons), directly or
indirectly, caused by, relating to, based upon, arising out of or in connection
with (a) the Transactions or (b) the Commitment Letter or the Facility;
provided, however, such indemnity agreement shall not apply to any portion of
any such loss, claim, damage, obligation, penalty, judgment, award, liability,
cost, expense or disbursement of an Indemnified Person to the extent (A) it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from the gross
negligence or willful misconduct of such Indemnified Person or material breach
of this Commitment Letter by such Indemnified Person or (B) arising from a
dispute solely among the Indemnified Persons, other than any dispute or action
relating to an Indemnified Person in its capacity as an agent, arranger or
similar role under this Commitment Letter or the Facility.

 

These Indemnification Provisions shall be in addition to any liability which any
Indemnifying Party may have to the Indemnified Persons.

 

If any action, suit, proceeding or investigation is commenced, as to which any
of the Indemnified Persons proposes to demand indemnification, it shall notify
the Indemnifying Parties with reasonable promptness; provided, however, that any
failure by any of the Indemnified Persons to so notify the Indemnifying Parties
shall not relieve the Indemnifying Parties from their obligations hereunder.
Wells Fargo, on behalf of the Indemnified Persons, shall have the right to
retain counsel of its choice to represent the Indemnified Persons, and the
Indemnifying Parties shall pay the fees, expenses, and disbursement of such
counsel, and such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with the Indemnifying Parties and any counsel
designated by the Indemnifying Parties. The Indemnifying Parties shall, jointly
and severally, be liable for any settlement of any claim against any of the
Indemnified Persons made with any Indemnifying Party’s written consent, which
consent shall not be unreasonably withheld. Without the prior written consent of
Wells Fargo and PNC, no Indemnifying Party shall settle or compromise any claim,
permit a default or consent to the entry of any judgment in respect thereof.

 



-4-

 

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but is
found by a judgment of a court of competent jurisdiction (not subject to further
appeal) that such indemnification may not be enforced in such case, even though
the express provisions hereof provide for indemnification in such case, then the
Indemnifying Parties, on the one hand, and the Indemnified Persons, on the other
hand, shall contribute to the losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements to which the
Indemnified Persons may be subject in accordance with the relative benefits
received by the Indemnifying Parties, on the one hand, and the Indemnified
Persons, on the other hand, and also the relative fault of the Indemnifying
Parties, on the one hand, and the Indemnified Persons collectively and in the
aggregate, on the other hand, in connection with the statements, acts or
omissions which resulted in such losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses and disbursements and
the relevant equitable considerations shall also be considered. No person found
liable for a fraudulent misrepresentation shall be entitled to contribution from
any other person who is not also found liable for such fraudulent
misrepresentation. Notwithstanding the foregoing, none of the Indemnified
Persons shall be obligated to contribute any amount hereunder that exceeds the
amount of fees previously received by such Indemnified Person pursuant to the
Commitment Letter.

 

Neither expiration nor termination of the Commitment Parties’ commitments under
the Commitment Letter or funding or repayment of the loans under the Facility
shall affect these Indemnification Provisions which shall remain operative and
continue in full force and effect; provided, however, upon the execution and
delivery of the Loan Documents the indemnification provisions of such Loan
Documents shall supersede these Indemnification Provisions which shall be deemed
terminated at such time.

 

-5-

 



 

ANNEX D

 

(a)                IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE
STATE OF CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION
WITH ANY CLAIM AND THE JURY TRIAL WAIVER SET FORTH IN THE COMMITMENT LETTER IS
NOT ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

 

(i)                   WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE
(ii) BELOW, ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS COMMITMENT LETTER OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM") CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN
ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
638 THROUGH 645.1. THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE
COUNTY OF LOS ANGELES, CALIFORNIA.

 

(ii)                   THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL
REFERENCE PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN
REAL OR PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF
OR RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL,
OR ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS GENERAL
REFERENCE AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE
ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH
EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A
REFERENCE PROCEEDING PURSUANT TO THIS GENERAL REFERENCE AGREEMENT WITH RESPECT
TO ANY OTHER MATTER.

 

(iii)                   UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL
SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES
DO NOT AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY
PARTY SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

 

(iv)                   EXCEPT AS EXPRESSLY SET FORTH IN THIS GENERAL REFERENCE
AGREEMENT, THE REFEREE SHALL DETERMINE THE MANNER IN WHICH THE REFERENCE
PROCEEDING IS CONDUCTED INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF
PRESENTATION OF EVIDENCE, AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE
COURSE OF THE REFERENCE PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED
BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT
REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT REPORTER AND A TRANSCRIPT IS
ORDERED, A COURT REPORTER SHALL BE USED AND THE REFEREE SHALL BE PROVIDED A
COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE
OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE COURT REPORTER, PROVIDED THAT
SUCH COSTS, ALONG WITH THE REFEREE'S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHICH DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.

 



-6-

 

 

(v)                   THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING
CONFERENCES. THE PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE
SHALL OVERSEE DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL
ENFORCE ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA.

 

(vi)                  THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE
TO PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES
IN ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL
BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT
SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL
ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION
644, THE REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE
SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL REFERENCE
PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT
AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THEM
THAT ARISES OUT OF OR IS RELATED TO THE COMMITMENT LETTER.

 

-7-

 



 

TERM SHEET

 

This Term Sheet is part of the commitment letter, dated December 8, 2019 (the
“Commitment Letter”), addressed to Monocle Acquisition Corporation and Monocle
Holdings Inc. by Wells Fargo Bank, N.A. (“Wells Fargo”) and PNC Bank, National
Association (“PNC”) and is subject to the terms and conditions of the Commitment
Letter. Capitalized terms used herein and the accompanying Annexes shall have
the meanings set forth in the Commitment Letter unless otherwise defined herein.

 

Borrower: Newco, AerSale, Inc. and AerSale’s subsidiaries party to the Existing
Credit Agreement as borrowers (the “Company” or the “Borrower”). Guarantors:
Newco’s subsidiaries that are not part of the Borrower and AerSale Corp.
(“Parent”) and all of Parent’s present and future subsidiaries (other than
Excluded Subsidiaries as defined in the Existing Credit Agreement).  Such
Guarantors, together with Borrower, each a “Loan Party” and collectively, the
“Loan Parties”. Lenders and Agent: Wells Fargo, PNC and such other lenders (the
“Lenders”) as Agent elects to include within the syndicate subject to the
consent of the Company as set forth in the Existing Credit Agreement.  Wells
Fargo shall be the sole administrative and collateral agent for the Lenders (in
such capacity, the “Agent”). Joint Lead Arrangers and
Bookrunners: Wells Fargo and PNC (in such capacities, “Joint Lead Arrangers”).
Facility:

A senior secured revolving credit facility (the “Facility” or the “Revolver”).

 

Advances under the Revolver (“Advances”) will be available up to a maximum
amount outstanding at any one time of $150,000,000 (the “Maximum Revolver
Amount”). In addition, the amount of the Advances plus Letters of Credit shall
not, at any time, exceed the Borrowing Base (as hereinafter defined).

 

Accordion: The Borrower may, subject to terms and conditions to be agreed,
request that the Lenders increase their commitments in respect of the Facility
or that additional Lenders provide commitments in respect of the Facility by an
amount up to $50,000,000 in the aggregate, of which, all or a portion thereof
may be in the form of a “FILO” facility; provided, that, no Lender shall have
any obligation to increase its commitments in respect of the Revolver.  The
lenders under the “FILO” facility shall enter into an intercreditor agreement or
agreement among lenders with the Lenders in form and substance satisfactory to
the Joint Lead Arrangers.



 



 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Borrowing Base:

“Borrowing Base” shall mean:

 

(a) 85% of the amount of Eligible Accounts (as defined in the Existing Credit
Agreement), less the amount, if any, of the Dilution Reserve (as defined in the
Existing Credit Agreement), plus

 

(b) the least of (i) $30,000,000, (ii) the product of 35% multiplied by the NOLV
of Eligible Whole Aircraft Collateral (as defined in the Existing Credit
Agreement) as such NOLV is identified in the most recent Acceptable Appraisal of
Whole Aircraft (as defined in the Existing Credit Agreement) at such time, and
(iii) 45% of the gross book costs of Eligible Whole Aircraft Collateral at such
time, plus

 

(c) the least of (i) the product of 65% multiplied by the NOLV of Eligible Parts
(as defined in the Existing Credit Agreement) at such time as such NOLV is
identified in the most recent Acceptable Appraisal (as defined in the Existing
Credit Agreement) of Parts (as defined in the Existing Credit Agreement) at such
time, (ii) the gross book costs of Eligible Parts at such time, and (iii) the
product of 50% multiplied by the amount of the Maximum Revolver Amount, plus

 

(d) the product of 75% multiplied by the NOLV of Eligible Whole Engine
Collateral (as defined in the Existing Credit Agreement) (other than Eligible
Off-Lease Whole Engine Collateral (as defined in the Existing Credit Agreement))
as such NOLV is identified in the most recent Acceptable Appraisal of Whole
Engines (as defined in the Existing Credit Agreement) at such time, plus

 

(e) the lesser of (i) $15,000,000 and (ii) the product of 75% multiplied by the
NOLV of Eligible Off-Lease Whole Engine Collateral (as defined in the Existing
Credit Agreement) as such NOLV is identified in the most recent Acceptable
Appraisal of Whole Engines at such time, minus

 

(f) the Conditional Fixed Charge Coverage Ratio Availability Block (as defined
in the Existing Credit Agreement), minus

 

(g) the aggregate amount of Reserves (as defined in the Existing Credit
Agreement), if any, established by Agent from time to time consistent with the
terms of the Existing Credit Agreement.

 

It is understood and agreed that prior to the Closing Date there shall be no
modification to the Existing Credit Agreement to change the provisions thereof
with respect to the implementation of Reserves (as defined in the Existing
Credit Agreement).

 

 

-2-

 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Letter of Credit Subfacility: Under the Revolver, Borrower will be entitled to
request that Agent issue letters of credit (each, a “Letter of Credit”) in an
aggregate amount not to exceed $10,000,000 at any one time outstanding.  The
aggregate undrawn face amount of outstanding Letters of Credit will be reserved
against the credit availability created under the Borrowing Base and the Maximum
Revolver Amount. Optional Prepayment: The Advances may be prepaid in whole or in
part from time to time without penalty or premium.  The Revolver commitments may
be reduced from time to as set forth in the Existing Credit Agreement, without
penalty or premium.  The Facility may be prepaid and the commitments terminated
in whole at any time upon 5 business days prior written notice. Use of Proceeds:
To (i) refinance and/or rearrange certain of Borrower’s existing indebtedness
owed to the lenders under the Existing Credit Agreement, (ii) fund fees and
expenses associated with the Facility and the Transactions, and (iii) finance
the ongoing general corporate needs of Borrower.  In addition, the proceeds will
be used to finance a portion of the consideration payable in connection with the
consummation of the Acquisition.

Fees and Interest Rates:

 

As set forth on Annex A-I. Term: Four years from the Closing Date (“Maturity
Date”). Collateral: A first priority perfected security interest (a) in
substantially all of the Loan Parties’ now owned and hereafter acquired property
and assets and all proceeds and products thereof, subject to Permitted Liens (as
defined in the Existing Credit Agreement), and (b) in all of the stock (or other
ownership interests in) of each Loan Party (other than Parent) and all proceeds
and products thereof; provided that only 65% of the stock of (or other ownership
interests in) CFCs not joined to the Facility documentation as a Loan Party will
be required to be pledged if the pledge of a greater percentage would result in
material adverse tax consequences.  The extent of the Collateral shall be
substantially as set forth in the “Loan Documents” as defined in the Existing
Credit Agreement; provided, that, the Loan Parties shall be entitled to releases
of Collateral to the extent permitted below in the second proviso under the
caption “Negative Covenants”.

 

-3-

 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Collection:

 

 

 

 

 

The Loan Parties will direct all of their customers to remit all collections to
deposit accounts that are subject to control agreements among the Loan Parties,
Agent, and a depository bank that is satisfactory to Agent.  During a Cash
Dominion Period (as defined in the Amended and Restated Guaranty and Security
Agreement, dated as of July 20, 2018 by the Loan Parties signatory thereto in
favor of Agent (the “Existing Guaranty and Security Agreement”), the Agent shall
have full dominion over all collections and cash will be swept against the
Advances on a daily basis at all times. Bank Products: The Loan Parties shall be
required to maintain their primary depository and treasury management
relationships with Wells Fargo or one of its affiliates. Documentation
Considerations: It is anticipated that the Facility would be effected by an
amendment and restatement of the Existing Credit Agreement, which shall include
an assignment of certain rights under the Existing Credit Agreement to Newco,
who shall authorize the amendment and restatement of the Existing Credit
Agreement, and drawing of the advance to be made on the Closing Date, with a
subsequent assumption, effective upon the occurrence of the Acquisition, by the
existing Loan Parties of all obligations in respect of such advance and
ratification by the existing Loan Parties of the amendment and restatement of
the Existing Credit Agreement.  Unless otherwise agreed to by the Borrower and
the Agent, matters not specifically addressed herein will be substantially
consistent with the Existing Credit Agreement, subject to mutually agreeable
modifications as necessary to account for the transactions contemplated herein,
changes in applicable law and Lenders’ internal policies (the foregoing
provisions set forth under this clause being referred to as the “Documentation
Considerations”).

 

-4-

 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Representations and Warranties: Subject to the Documentation Considerations, the
credit agreement governing the Facility will include such representations and
warranties as are included in the Existing Credit Agreement, subject to updated
schedules as necessary to make the representations and warranties accurate on
the Closing Date.     Affirmative Covenants: Subject to the Documentation
Considerations, the credit agreement governing the Facility will include such
affirmative covenants as are included in the Existing Credit Agreement.    
Negative Covenants: Subject to the Documentation Considerations, the credit
agreement governing the Facility will include such negative covenants as are
included in the Existing Credit Agreement; provided, that, the definition of
“Payment Conditions” shall be modified to (a) increase the required Average
Excess Availability (as defined in the Existing Credit Agreement) to $37,500,000
and (b) require pro forma compliance with a senior leverage ratio of no more
than 4.5x, in addition to the other requirements set forth therein; and
provided, further, that the Loan Parties shall be entitled to incur up to $30
million of secured indebtedness, the collateral for which is property not
included in the Borrowing Base solely as a result of any such collateral being
ineligible because of the jurisdiction in which it is located, which collateral
the Agent shall release from the security interests of the Facility if
necessary.     Financial Covenant: At the end of the first fiscal quarter after
the Closing Date and at the end of each quarter thereafter, Parent and Borrower,
on a consolidated basis, shall be required to maintain, on a quarterly basis, a
minimum Fixed Charge Coverage Ratio (as defined in the Existing Credit
Agreement) of not less than 1.25 to 1.00.     Events of Default: Subject to the
Documentation Considerations, the credit agreement governing the Facility will
include such events of default as are included in the Existing Credit Agreement
and a cross-default to the “FILO” facility (if any).     Conditions Precedent to
Closing: Limited to those in the Commitment Letter under the heading
“Conditions” and those conditions precedent set forth on Annex B-I.    
Assignments: After the Closing Date, each Lender shall be permitted to assign
its rights and obligations under the Loan Documents, or any part thereof subject
to the restrictions set forth in the Existing Credit Agreement.  Subject to
customary voting limitations, each Lender shall be permitted to sell
participations in such rights and obligations, or any part thereof to any person
or entity without the consent of Borrower.    

 

-5-

 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Governing Law and Forum: State of New York.

Required Lenders:

 

Counsel to Agent:



As set forth in the Existing Credit Agreement.

 

Holland & Knight LLP

 



-6-

 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Annex A-I

 

Interest Rates and Fees

 

Interest Rate Options   Borrower may elect that the loans bear interest at a
rate per annum equal to:       (i) the Base Rate plus the Applicable Margin; or
      (ii) the LIBOR Rate plus the Applicable Margin.       As used herein:    
  The “Base Rate” means the greatest of (a) the prime lending rate as announced
from time to time by Wells Fargo, (b) the Federal Funds Rate plus ½%, and (c)
the one month LIBOR Rate (which rate shall be determined on a daily basis), plus
1%.       The “LIBOR Rate” means the rate per annum as published by ICE
Benchmark Administration Limited (or any successor page or other commercially
available source as Agent may designate from time to time) 2 business days prior
to the commencement of the requested interest period, for a term, and in an
amount, comparable to the interest period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrower in accordance with the definitive credit agreement (and, if any such
rate is below zero, the LIBOR Rate shall be deemed to be zero), which
determination shall be made by Agent and shall be conclusive in the absence of
manifest error. The LIBOR Rate shall be available for interest periods of 1, 2,
3 or 6 months.       “Applicable Margin” means, as of any date of determination,
the following applicable margins based upon the amount of Excess Availability
(as defined in the Existing Credit Agreement) as of the end of each quarter;
provided, however, that for the period from the Closing Date through the end of
the first fiscal quarter after the Closing Date, the Applicable Margin shall be
at Level I:

 



-7-

 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Level Excess
Availability Applicable
Margin in
respect of Base
Rate Loans
under the
Revolver Applicable
Margin in
respect of
LIBOR Rate
Loans under
the Revolver
(the “Revolver
LIBOR
Margin”) I < $50,000,000 2.00% 3.00% II > $50,000,000 but < $100,000,000 1.50%
2.50% III > $100,000,000 1.00% 2.00%


 

Interest Payment Dates In the case of loans bearing interest based upon the Base
Rate (“Base Rate Loans”), monthly in arrears.       In the case of Loans bearing
interest based upon the LIBOR Rate (“LIBOR Rate Loans”), on the last day of each
relevant interest period; provided that the interest for any interest period in
excess of 3 months shall be paid in 3 month intervals after the commencement of
the applicable interest period and on the last day of such interest period.    
Letter of Credit Fees An amount equal to the Revolver LIBOR Margin per annum
times the amount of each Letter of Credit, payable in cash monthly in arrears,
plus the charges imposed by the letter of credit issuing bank; provided however,
that if the Default Rate is in effect, the Letter of Credit Fee shall be
increased by an additional 2.0% per annum.     Default Rate Automatically at any
time when an insolvency related event of default has occurred and is continuing,
or upon the direction of the Agent or Required Lenders, and upon written notice
by Agent to Borrower at any time when any other event of default has occurred
and is continuing, all amounts owing under the Facility shall bear interest at
2.0% per annum above the interest rate otherwise applicable thereto.     Rate
and Fee Basis All per annum rates shall be calculated on the basis of a year of
360 days and the actual number of days elapsed.     Fees: Certain fees shall be
as agreed to by the parties in the Fee Letter.

 



-8-

 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Unused Revolver Fee A fee in an amount equal to 0.375% per annum times the
unused portion of the Revolver shall be due and payable monthly in arrears.    
Field Exam and Valuation Examination Fees: Borrower will be required to pay (a)
a fee of $1,000 per day, per field examiner, plus reasonable out-of-pocket
expenses for each financial field exam of the Loan Parties performed by
personnel, employed by the Agent, and (b) the actual charges paid or incurred by
Agent if it elects to employ the services of one or more third persons to
appraise the Collateral, or any portion thereof, or to assess Borrower’s or its
subsidiaries' business valuation; provided, however, that so long as no event of
default shall have occurred and be continuing, and except for field exams and
appraisals conducted in connection with a proposed Permitted Acquisition (as
defined in the Existing Credit Agreement), whether or not consummated, Borrower
shall not be obligated to reimburse for more than (a) 1 field exam during any
calendar year (increasing to 2 field exams in such calendar year if an Increased
Appraisal Event (as defined in the Existing Credit Agreement) has occurred
during such calendar year) or (b) 1 physical appraisal (increasing to 2 physical
appraisals in such calendar year if an Increased Appraisal Event has occurred
during such calendar year) and 2 desktop appraisals. Consistent with the
Existing Credit Agreement, regardless of the limitations on reimbursements by
the Borrower for appraisals, Agent shall be permitted to obtain appraisals at
its own cost without limitation as to the number of appraisals conducted in any
one year.

 

-9-

 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

Annex B-I

 

The availability of the Facility is subject to the satisfaction of the
conditions set forth in the Commitment Letter under the heading “Conditions” and
each of the following conditions precedent:

 

(a)                Subject to the Certain Funds Provisions, delivery of the Loan
Documents duly executed by the Loan Parties including, without limitation,
amendments and restatements of, or amendments to, the Loan Documents (as defined
in the Existing Credit Agreement) and receipt of other documentation customary
for transactions of this type including legal opinions, officers’ certificates,
and instruments necessary to perfect the Agent’s first priority security
interest in the Collateral;

 

(b)                Without limiting the foregoing, (i) as of the Closing Date,
the Loan Parties shall be in compliance, in all material respects, with the
Perfection Requirements (as defined in the Existing Guaranty and Security
Agreement) (or, if applicable, the Limited Perfection Requirements (as defined
in the Existing Guaranty and Security Agreement)) with respect to all Collateral
contemplated to be in the Borrowing Base and (ii) on the Closing Date, if
required by the Agent in its Permitted Discretion, (A) the Guaranty and Security
Agreement and each Mortgage and Collateral Assignment of Lease pertaining to
Whole Aircraft or Whole Engines, shall be amended to confirm that the
obligations secured thereby include all Obligations arising under the Facility
(collectively, the “Updating Amendments”), (B) the Updating Amendments with
respect to FAA Registry Aircraft and FAA Registry Engines shall be filed with
the FAA Registry, and (C) registrations with the respect to the Updating
Amendments shall be filed with the Cape Town Registry;

 

(c)                With respect to each Loan Party, receipt of customary
evidence of corporate authority (including copies of governing documents
certified as of a recent date by the appropriate governmental official and
certified copies of material agreements) and certificates of status issued as of
a recent date by the jurisdictions of organization of each Loan Party, all in
form and substance reasonably satisfactory to Agent;

 

(d)                With respect to any new Loan Parties and new members of
senior management and key principals, to the extent requested at least fifteen
business days prior to the Closing Date, receipt by the Lenders at least ten
business days prior to the Closing Date, of all documentation and information
necessary for the completion of (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for such Loan Parties and (ii) OFAC/PEP
searches and customary individual background checks for such new members of
senior management and key principals, the results of which are satisfactory to
the Lenders;

 

(e)                The Loan Parties shall, on a pro forma basis after giving
effect to the Acquisition and the other transactions contemplated herein, be in
compliance with the financial covenant set forth in the Term Sheet;

 

(f)                 Minimum Excess Availability (as defined in the Existing
Credit Agreement) under the Revolver, after giving effect to the initial use of
proceeds (including the payment of all fees and expenses), of not less than
$35,000,000;

 

-10-

 

 

Monocle Acquisition Corporation
Monocle Holdings Inc.

December 8, 2019

 

(g)                The following transactions shall have occurred prior to or
concurrently with the initial extension of credit under the Facility:

 

  (i)                  The definitive agreement relative to the Acquisition
(including schedules thereto) and all other all documentation associated with
the Acquisition (collectively, the “Acquisition Documentation”) shall be
substantially in the form of such documentation delivered to Agent prior to the
execution and delivery of the Commitment Letter or subject to subsequent
amendments or modifications thereto that are not materially adverse to the
interests of the Lenders unless consented to by the Joint Lead Arrangers; and

 

  (ii)                 The Acquisition shall have been consummated pursuant to
the Acquisition Documentation and in accordance with all applicable requirements
of law;

 

(h)                All applicable waiting periods (and any extensions thereof)
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended,
shall have expired or been terminated;

 

(i)                 The Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on the Closing Date; and

 

(j)                 All costs, fees and expenses contemplated hereby or in the
Fee Letter due and payable on the Closing Date to Agent, Commitment Parties
and/or Lenders in respect of the Transactions shall have been paid, as to costs
and expenses to the extent invoiced at least one business day prior to the
Closing Date. 

 

-11-



 